Citation Nr: 1047556	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-08 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis 
of the spine.  

2.  Entitlement to special month pension based on the need for 
regular aid and attendance or at the housebound rate.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to November 
1953.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Chicago, Illinois, VA 
Regional Office (RO).  

The Board notes that in a March 2007 VA Form 9, the Veteran 
limited his appeal to the issue of entitlement to service 
connection for arthritis of the spine.  Thus, the issue of 
entitlement to service connection for Beriberi disease has been 
withdrawn.  

The Veteran failed to appear for a scheduled Board hearing on 
October 20, 2010.  Good cause for the failure to report is not 
shown, and thus, the hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
degenerative arthritis of the spine and special month pension 
based on the need for regular aid and attendance or at the 
housebound rate.  Having reviewed the evidence, the Board finds 
that further development is necessary for a determination in 
regard to arthritis of the spine.  Consequently, it is also 
necessary to defer a determination in regard to special monthly 
pension because the claim is inextricably intertwined with the 
claims for service connection for arthritis of the spine.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined"" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered); and see Smith (Daniel) v. Gober, 
236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying 
separate claims are "intimately connected," the interests of 
judicial economy and avoidance of piecemeal litigation require 
that the claims be adjudicated together.)  The Board notes that 
while the Veteran was afforded a VA examination in October 2008 
in regard to special monthly pension, in a March 2009 notice of 
disagreement, the Veteran stated that his activity is very 
limited due to arthritis of the spine and that he needs 
assistance with basic activities of daily living and relevant 
rating criteria includes episodes of incapacitation.  

As reflected in a March 2007 VA Form 9, the Veteran asserts that 
he has arthritis of the spine as a result of sleeping on the 
ground/floor during service.  He added that approximately 20 
years after service, his doctor told him that he had arthritis of 
the spine and had had it for a long time.  The Board notes that 
an October 2008 VA special monthly pension examination report 
notes a history of chronic low back pain secondary to 
degenerative joint disease.  An opinion in regard to whether 
arthritis of the spine is related to service has not been 
obtained.  

In this case, there is insufficient evidence upon which to base a 
determination.  Thus, the Veteran should be afforded a VA 
examination in order to determine the nature and etiology of 
arthritis of the spine.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for a 
VA orthopedic examination to determine the 
nature and etiology of arthritis of the 
spine.  The AOJ should request that the 
examiner express an opinion in terms of 
whether it is "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is a less than 
50% likelihood) that any identified back 
disorder, to include arthritis of the spine, 
was manifest during service or within one 
year of separation, to include as a result of 
having slept on the ground/floor during 
service, or is otherwise related to service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should ensure all 
directives in this remand have been 
accomplished, to the extent possible, to 
include review of any VA medical opinion 
obtained for completeness and to ensure that 
a response to all questions posed has been 
provided, and if not, further development 
should be undertaken in that regard.  If the 
benefits sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


